Ransom, S.
The special guardian has discharged his duty in this proceeding with great thoroughness, and he is entitled to fair compensation for his professional service. Special guardians are the most important officers of the court. Their responsibilities are much graver than those of a referee. They must act independently of all persons interested in the estate. Family influence should not deter them from a most searching inquiry into all matters of interest to their ward. The solemn assurances of the most respectable executor, supplemented by personal statements of his counsel, that of bis own personal knowledge the details of the account are lawful and mathematically correct, would not justify these officers of the court in passing a single item of the account, nor any question of law involved, without personal examination. They must inquire and investigate, and then decide as to all matters in which their ward is interested. Their report to the court should give a full account of all the matters in their charge, stating their conclusions and their reasons therefor, and all must be based upon their independent personal investigation. The court is jealous of the rights of infants, and will be watchful over them and their property. The special guardian is the arm of the court, and in his person this beneficient policy of the law is to be executed.
In this proceeding the special guardian has fitly discharged his duty, and he must be paid a proper fee for his labor, and the responsibility of his office,, which, in this proceeding, was great. I have given due consideration to the affidavits and briefs submitted. I am not able to agree precisely with either side. The amount claimed is a little more than I can allow, and the amount suggested by learned counsel for executors is much less than the sum I think was fairly earned. I allow the special guardian $1,000.